DETAILED ACTION
In response to the Amendments filed on January 11, 2021, claims 1, 7, 9, 12, and 18 are amended. Currently, claims 1-4, 7, 9, and 11-18 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a first coding feature” (lines 3-4) and “a second coding feature” (line 5-6) of claim 1, wherein “feature” is considered to be a generic placeholder coupled with the functional language of “coding” and further specified to be “keyed to each other” (line 7); and 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a first coding feature” and “a second coding feature” is disclosed in Fig. 4, the first coding feature being coding ring 360 and the second coding feature being proximal end 354 of cartridge holder ([00152]); and 
“a dose setting mechanism” is disclosed to comprise piston rod 109 ([00109]) and dose setter 117 ([00115]-[00116]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 7, 9, 12-16, and 18 are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by Christiansen (US Pub. No. 2009/0312717 A1).
Claim 1. Christiansen discloses a coding system for a drug delivery device, comprising: 
an elongated housing (i.e., housing of dosing assembly 104) of the drug delivery device ([0089]; Figs. 1, 3, 4);
a first coding ring (106) ([0045]-[0046]; i.e., rotatable element 106 having ring-shape with protrusions) fitted onto or into the elongated housing (Figs. 5, 6; [0052]) and comprising a first coding feature (knobs 126 and protrusions 118) associated with the elongated housing ([0089]-[0092]; for assembling with a predetermined container 102), and 
a reservoir holder (i.e., embodiment where container is a cartridge holder and a cartridge) of the drug delivery device ([0052]), the reservoir holder comprising a second coding feature (i.e., indentations 120) disposed at a proximal end face of the reservoir holder (i.e., face of container 102 engaging with rotatable element 106) (Fig. 1, 3, 4), 
wherein the first coding feature and the second coding feature are keyed to each other ([0064]-[0065], [0092]), and 
wherein the elongated housing and the reservoir holder can be correctly assembled only by inserting a proximal end of the reservoir holder (i.e., end of container 102 engaging with rotatable element 106 since needle/cannula is coupled in the opposite end, see [0025]-[0026]) into a distal end of the elongated housing (i.e., end of dosing assembly 104 engaging with rotatable element 106) when the first coding feature and the second coding feature match ([0089]-[0092]). 
Claim 2. Christiansen discloses the coding system of claim 1, wherein the first and second coding features comprise at least one of a protrusion (118) and an indentation (120) (Figs. 1, 3, 4).
Claim 3. Christiansen discloses the coding system of claim 2, wherein the first and second coding features comprise at least one protrusion (118) and at least one indentation (120) (Figs. 1, 3, 4).
Claim 7. Christiansen discloses coding system of claim 1, wherein the distal end of the elongated housing is connectable to the proximal end region of the reservoir holder ([0090]; Figs. 1, 3, 4).
Claim 9. Christiansen discloses the coding system of claim 1, wherein the first coding feature is a protrusion (118) configured for interacting with the proximal end face of the reservoir holder ([0090]).
Claim 15. Christiansen discloses the coding system of claim 1, wherein the reservoir holder defines an inner cartridge cavity (i.e., inner cavity of cartridge holder for holding cartridge for container 102) dimensioned and configured to securely receive and retain a drug reservoir (i.e., cartridge of container 102) ([0052]).
Claim 16. Christiansen discloses the coding system of claim 15, further comprising the drug reservoir, the drug reservoir comprising a cartridge (i.e., cartridge) ([0052]) including a generally tubular barrel extending from a distal end to a proximal end (i.e., since container 102 is tubular barrel as illustrated in Figs. 1, 3, 4, it follows that the cartridge also being a generally tubular barrel).
Claim 18. Christiansen discloses the coding system of claim 1, wherein the proximal end of the reservoir holder is insertable in a longitudinal direction into the distal end of the elongated housing ([0090]; Figs. 1, 3, 4).

Claim 12. Christiansen discloses a drug delivery system, the system comprising: 
a drug delivery device (i.e., medical delivery device) comprising 
an elongated housing (i.e., housing of dosing assembly 104);
a cartridge holder ([0052]; i.e., cartridge holder of container 102) removably coupled to the elongated housing ([0089)-[0092]);
a cartridge ([0052]; i.e., cartridge of container 102) sized and shaped to be contained within the cartridge holder ([0052]) and operably responsive to a dose setting mechanism (i.e., mechanisms of dose assembly 104 including the structures of piston rod described in [0027]-[0028]) arranged inside of the elongated housing (i.e., housing of dosing assembly 104), and 
a first coding feature (120) disposed at a proximal end face of the reservoir holder (i.e., end face of container 102 engaging with rotatable member 106) (Figs. 1, 3, 4), 
a ring shaped collar (106) fitted into the elongated housing (Figs. 5, 6; [0052]) and comprising a second coding feature (118) that is configured to engage or to pass through the first coding feature provided at the proximal end face of the cartridge holder (Figs. 1, 3, 4; [0089]-[0092]), and 

Claim 13. Christiansen discloses that the drug delivery system of claim 12, wherein the drug delivery system comprises a reusable drug delivery system (i.e., dosing assembly 102 can be reusable with different container 102). 
Claim 14. Christiansen discloses that the drug delivery system of claim 12, wherein the drug delivery system comprises a non-reusable drug delivery system ([0102]; i.e., container 102 can a monolithically element for single use).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christiansen (US Pub. No. 2009/0312717 A1) in view of Brunnberg (WO 2010/006870 A1), wherein references to Brunnberg is made to US Pub. No. 2011/0152781 A1 since it is the national stage publication). 
Claim 4. Christiansen discloses the coding system of claim 3, wherein the first and second coding features together form a first set of coding features (118, 120), wherein Christiansen further discloses that the cartridge and the cartridge holder may be form of a monolithically element or two separate element being secured together ([0052]). Moreover, while Christiansen explicitly discloses having various coding features for preventing inappropriate containers from being assembled with dosing assemblies ([0064]-[0067]), Christiansen does not explicitly disclose that the coding system further comprises a second set of coding features comprising comprise a pin and an indentation configured for receiving the pin, and wherein the pin and the indentation are associated with the reservoir holder and a drug cartridge configured to be retained within the reservoir holder. However, it is noted that Brunnberg also discloses a medicament delivery device with a coding system comprising a pin (22) and an indentation (52) configured for receiving the pin, and wherein the pin and the indentation are associated with a reservoir holder (20) and a drug cartridge (i.e., the container manufactured to comprising the interface member 50) configured to be retained within the 
Claim 11. Christiansen discloses the coding system of claim 1, further comprising a drug reservoir (i.e., the drug cartridge of container 102) ([0052]). Christiansen further discloses that the cartridge of container 102 being frictionally fitted to secure to the cartridge holder of container 102 and various coding features for preventing inappropriate containers from being assembled with dosing assemblies ([0064]-[0067]), Christiansen does not explicitly disclose of a second coding ring provided at a proximal end of the drug reservoir and comprising a third coding feature. However, it is noted that Brunnberg also discloses a medicament delivery device with a coding system comprising a second coding ring (50) provided at the end of the drug reservoir engaging with the dose setting mechanism ([0050]) and comprising a third coding feature (52) ([0043]-[0045]; Figs. 2-3). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the coding 
Claim 17. Christiansen discloses the coding system of claim 16, wherein while further disclosing container 102 comprising a drug cartridge ([0052]), Christiansen is silent to the specifics of the drug cartridge. Again, it is noted that Brunnberg also discloses a medical delivery system comprising cartridge holder (20) receiving a drug cartridge (container 40), wherein the distal end of the container 40 is defined by an inwardly converging shoulder (i.e., container 40 has an inwardly converging shoulder as illustrated in Fig. 1). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the coding system of Christiansen with the distal end of the cartridge being defined by an inwardly converging shoulder as disclosed by Brunnberg since such cartridge is known to be suitable for use in a medical delivery system comprising coding system for preventing incorrect medical delivery ([0028]-[0030] of Brunnberg). One of ordinary skill in the art would also have recognized that such modification as a simple substitution of one known element (i.e., drug cartridge of Christiansen) for another (i.e., container 40 comprising the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 9, and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,974,907 B2 in view of Christiansen (US Pub. No. 2009/0312717 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the respective patented claims all require a coding system of claim 1 and a drug delivery system of claim 12 except patented claim 1 require a ring on the cartridge and patented claim 9 requires a ring feature, the patented claims do not require a coding ring (as per claim 1) or a ring shaped collar (as per claim 12) fitted into the elongated housing. 
However, Christiansen discloses a coding system for a drug delivery system with a coding ring or a ring shaped collar (106) fitted onto dosing assembly 104 (Figs. 5, 6) and cooperating with container 102 as illustrated in Figs. 1, 3, and 4 ([0045]-[0046]) so that the the claimed elongated housing) and container 102 (the claimed reservoir holder) can be correctly assembled only by inserting a proximal end of the reservoir holder (i.e., end of container 102 engaging with rotatable element 106) into a distal end of the elongated housing (i.e., end of dosing assembly 104 engaging with rotatable element 106) when the first coding feature and the second coding feature match ([0089]-[0092]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the patented claims with the feature of the ring or ring feature as taught by Christiansen so as to provide a coded cooperation between the dosing assembly and the container of a medicament delivery system to ensure the correct medicament container is installed with the medicament delivery device for use ([0064]-[0067]).
Thus, it is clear that all of the limitations of the instant claims are found in the patented claims in view of Christiansen. Additional differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims in view of Christiansen is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims in view of Christiansen, they are not patentably distinct from the patented claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 

With respect to the double patenting rejection on pg. 8, the double patenting rejection is still maintained, see above for details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNA ZHANG/Primary Examiner, Art Unit 3783